DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7 of the amendment, filed 12/23/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in that the amendments to the claims obviate the rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0108921 to Ishikawa.  
Drawings
The drawings were received on 12/23/21.  These drawings are accepted.
     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,105,616 to Bornemisza in view of US PG-Pub. No. 2013/0266450 to Tomita et al and in further view of US 2016/0108921 to Ishikawa.

Regarding claim 1, Bornemisza teaches a dual impeller comprising: 
a hub (14) configured to rotate about a rotation axis (12); 
a plurality of first blades (16) which are disposed on a first surface of the hub along a circumferential direction of the hub (Fig. 1); 
a first shroud (24) which is mounted on the plurality of first blades to cover the plurality of first blades (Fig. 1); 
a plurality of second blades (18) which are disposed on a first surface of the first shroud along a circumferential direction of the first shroud (Fig. 1); 
a second shroud (26) which is mounted on the plurality of second blades to cover the plurality of second blades (Fig. 1); 
a plurality of first flow paths defined by the hub, the plurality of first blades, and the first shroud (through blades 16, see Fig. 1); and 
a plurality of second flow paths defined by the first shroud, the plurality of second blades, and the second shroud (through blades 18, see Fig. 1), 
wherein inlets of the plurality of first flow paths and inlets of the plurality of second flow paths are disposed at an end of the hub (adjacent inlet ends 20, 22, see Fig. 1), 
wherein outlets of the plurality of first flow paths and outlets of the plurality of second flow paths are open in a radial direction of the dual impeller (adjacent discharge ends 44, 52, see Fig. 1), 
wherein first ends of the plurality of first blades and the plurality of second blades are located at the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths, respectively (Fig. 1), 
wherein second ends of the plurality of first blades and the plurality of second blades, that are opposite the first ends, comprise tips that are located at the outlets of the plurality of first flow paths and the outlets of the plurality of second flow paths, respectively (Fig. 1), and 
wherein the tips (44, 52) of the plurality of first blades and the plurality of second blades face the radial direction of the dual impeller (Fig. 1).
Bornemisza fails to teach that a first angle formed between adjacent first blades, with the rotation axis as a vertex of the first angle, is smaller than a second angle formed between adjacent second blades, with the rotation axis as a vertex of the second angle, including first blades all of a same size.
Tomita teaches a centrifugal impeller with blades wherein the angles formed between the blades is reduced compared to the prior art (para. 12).
Tomita further teaches that adding additional blades to a centrifugal impeller (which, because of the reduced blade spacing would create smaller angles between the blades) increases the pressure ratio and the efficiency of the compressor (para. 12).  Bornemisza teaches an impeller with two sets of blades and accompanying shrouds, wherein the radially inner blades are configured to produce a higher pressure than the radially outer blades (col. 2, ll. 30-34).  Bornemisza is silent, however regarding the number of blades or specific methods of increasing the pressure of air delivered by blades 16.  Because Bornemisza teaches a centrifugal compressor with an impeller with two sets of blades, one of which being arranged to deliver higher pressure air, and Tomita teaches that adding additional blades (and therefore reducing the angle between adjacent blades) produces a higher pressure in a centrifugal compressor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Bornemisza by adding additional blades to the inner blades (and thereby reducing the angle between the blades) in order to achieve a higher pressure for the compressed air (Bornemisza col. 2, ll. 30-34, Tomita para. 12).
Ishikawa teaches that additional blades added to an impeller (“wheel” para. 23) such as splitter blades may be of the same size as primary impeller blades (para. 23).
Because Bornemisza teaches a centrifugal compressor with an impeller which features blades, and Tomita teaches providing “splitter blades” as additional blades on an impeller, and Ishikawa teaches that splitter blades may be of the same size as the primary impeller blades, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Bornemisza as modified by Tomita by using impeller blades of the same size as the primary impeller blades as taught by Ishikawa as a combination of prior art elements to achieve the predictable result of producing a higher pressure gas flow (Ishikawa para. 23, Bornemisza col. 2, ll. 30-34, Tomita para. 12).
Regarding claims 5-15, and 18-20, Bornemisza in view of Tomita and Ishikawa teaches, the dual impeller of claim 1 (as set forth above), 
wherein the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths are open in a direction parallel to the rotation axis (Bornemisza Fig. 1) (claim 5),
wherein the outlets of the plurality of first flow paths and the outlets of the plurality of second flow paths are open radially along the circumferential direction of the hub (Bornemisza Fig. 1) (claim 6),
wherein the outlets of the plurality of first flow paths are disposed farther from the end of the hub than the outlets of the plurality of second flow paths along the direction parallel to the rotation axis (Bornemisza Fig. 1) (claim 7),
wherein the inlets of the plurality of first flow paths surround the end of the hub (Bornemisza Fig. 1) (claim 8),
wherein the inlets of the plurality of second flow paths surround the plurality of first flow paths (Bornemisza Fig. 1) (claim 9),
wherein the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths form concentric circles (Bornemisza Fig. 1) (claim 10),
wherein the plurality of first flow paths have a first operation region, and the plurality of second flow paths have a second operation region (inherent due to having the claimed structure) (claim 11),
wherein the first operation region is a first speed operation region and the second operation region is a second speed operation region, the second speed being faster than the first speed  (inherent due to having the claimed structure) (claim 12),
wherein a number of the plurality of first blades and a number of the plurality of second blades are different from each other (Tomita para. 12) (claim 13),
wherein the number of the plurality of first blades is greater than the number of the plurality of second blades (Tomita para. 12) (claim 14),
wherein the plurality of second blades are provided farther away from the rotation axis (Bornemisza 12) than the plurality of first blades (Bornemisza Fig. 1) (claim 15),
wherein adjacent first blades are spaced apart from each other by a first predetermined distance, and wherein the adjacent second blades are spaced apart from each other by a second predetermined distance different from the first predetermined distance (due to the increased number of first blades, see Tomita para. 12) (claim 18),
wherein in response to a surge occurring in the plurality of second flow paths, a fluid is compressed in the plurality of first flow paths for the dual impeller to operate without effects of the surge speed (inherent due to having the claimed structure) (claim 19),
wherein in response to a choke occurring in the plurality of first flow paths, a fluid is compressed in the plurality of second flow paths for the dual impeller to operate without effects of the choke (inherent due to having the claimed structure) (claim 20).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention claimed in claim 21 is considered to be a non-obvious improvement over the invention over the invention patented in Bornemisza wherein the improvement comprises an impeller with two sets of radially spaced blades and shrouds which lead to the same diffuser and scroll. While Bornemisza teaches an impeller with two sets of blades as claimed, the blade sets lead to different sections of the compressor for different purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745